Citation Nr: 1810270	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for chronic left patellofemoral syndrome status post repair with meniscus tear (left knee disability) prior to February 4, 2015, and higher than 20 percent thereafter.

2.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine (lumbar spine disability).

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to April 1993, October 1993 to December 1993, and from December 1993 to December 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), as part of the Benefits Delivery at Discharge (BDD) program.  This rating decision in part, granted service connection for degenerative disc disease of the lumbar spine, and, chronic left patellofemoral syndrome status post repair with meniscus tear, among others.  In July 2010, the Veteran filed a notice of disagreement (NOD) with the initial ratings for these disabilities and other service-connected disabilities that are not part of this appeal; in this NOD he stated that these disabilities rendered him unable to work.  Thus a TDIU claim was made part and parcel of this appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) by the Board in its first adjudicatory action in May 2014.

In May 2014, October 2015 and April 2017 the Board remanded this case for further development.  Such has been completed and this matter is again before the Board for further consideration.  

In a March 2015 rating decision, the Veteran's rating for patellofemoral syndrome chronic, with residuals of arthroscopic repair, left meniscus tear was increased to 
20 percent effective February 4, 2015.  In this rating decision, the AOJ change the diagnostic code from 5019 to 5258Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993).



FINDINGS OF FACT

1.  For the period prior to February 4, 2015, the Veteran's left knee disorder is manifested by symptoms consistent with a dislocated semilunar cartilage with frequent episodes of locking, pain and effusion, flexion limited to 35 degrees due to pain and extension to 0 degrees and normal stability tests.   

2  As of February 4, 2015, the Veteran's left knee disorder is manifested by flexion limited to no less than115 degrees, extension to 0 degrees, and normal stability tests.   

3.  From initial entitlement, the Veteran has some pain on motion of the of the thoracolumbar spine, but he retains no less than 70 degrees of flexion and 
220 degrees or more of combined motions without additional functional loss after repetitive use, with no ankylosis, no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no evidence of intervertebral disc syndrome with incapacitating episodes or neurological manifestations.

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an initial rating of 20 percent for the Veteran's service-connected left knee disorder have been met prior to February 4, 2015.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC)  5257, 5258, 5260, 5261 (2017).

2.  The criteria for an assignment of a rating in excess of 20 percent for the Veteran's service-connected left knee strain disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5258, 5260, 5261 (2017).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

4.  The criteria for assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

Where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or initial disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  

In addition, the duty to assist the Veteran has also been satisfied in this case. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  The Board notes that it previously remanded this case in part to obtain the Veteran's complete VA records.  Repeated attempts were made to obtain additional VA records besides the July 2010 emergency room records currently of record.  This includes requesting the Veteran clarify his dates of VA treatment and fill out release forms for any private treatment via a July 2016 correspondence.  He did not respond to this request.  Actions to obtain VA treatment records have repeatedly resulted in only the July 2010 records, most recently obtained in July 2016.  Thus it appears that no additional VA records are available and additional attempts would be futile.  As such, the Board finds that the AOJ has substantially complied with the prior Board remand requests.  In addition, the Veteran was afforded VA examinations on multiple occasions including most recently in November 2017 for all appealed issues.  

In sum, the Board finds that there has been substantial compliance with the prior remand directives and it may proceed with review.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

II. Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Left Knee Disability-Analysis 

The Veteran has appealed the assignment of an initial 10 percent evaluation prior to February 4, 2015 and a 20 percent evaluation as of that date for his left knee disability.  He has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5019 (bursitis) prior to February 4, 2015 and 5258 (cartilage, semilunar, dislocated) as of that date.  

Bursitis is rated on limitation of motion of the affected parts or degenerative arthritis. 38 C.F.R. § 4.71a DC 5019.  

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. Where there is noncompensable limitation of motion, a 10 percent evaluation is assigned for each major joint or group of minor joints, where the limitation of motion is objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 
20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003, Note (1).  The knees are considered major joints.  38 C.F.R. § 4.45(f).  Thus, the Veteran's 10 percent evaluations under this 
DC contemplate objectively painful noncompensable limitation of motion. 

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2017). 
      
Under DC 5260, leg flexion limited to 60 degrees warrants a noncompensable rating. Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating. Leg flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  Leg extension limited to 20 degrees warrants a 30 percent rating.  Leg extension limited to 30 degrees warrants a 40 percent rating.  Leg extension limited to 45 degrees warrants a 
50 percent rating.  38 C.F.R. §  4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the knee," and an assignment of a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is for severe knee impairment with recurrent subluxation or lateral instability.  Additionally, DC 5258 covers dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; this warrants a 20 percent rating.  Finally, DC 5259 covers removal of symptomatic semilunar cartilage, which warrants a 10 percent rating.

Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion can be a relevant consideration so the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.

As the matters of separate ratings for left knee disability under 38 C.F.R. § 4.71a, for internal derangement under Diagnostic Code 5257 and for arthritis under Diagnostic Codes 5003 and 5010, with compensable limitation of flexion under Diagnostic Code 5260 (per VAOPGCPREC 23- 97 and VAOPGCREC 9-98), this is not applicable in this instance where there is no X-ray evidence of arthritis.

In July 2010 the Veteran was treated at a VA emergency room for complaints of left knee pain, swelling and buckling times one month.  He reported that he had knee surgery one year ago for a meniscal tear performed in Florida.  On examination there was no erythema, ecchymosis or edema.  There was tenderness to palpation along the medial joint line.  There was palpable click with flexion and extension. Neurovascular status was normal.  He underwent an MRI which yielded findings of intermediate signal intensity in the medial meniscus, with clinical correlation recommended and intact cruciate ligaments.  The diagnostic impression was left knee pain- likely re-injury of meniscus.  He was recommended to obtain a knee immobilizer from prosthetics, treat with medication and ice and follow-up with an orthopedist.  No other records follow.  

The Veteran underwent VA examinations of the left knee during the pendency of this appeal in April 2013, February 2015 and in December 2017.  Some of the findings remained unchanged in these examinations.  Specifically tests of muscle strength were repeatedly normal at 5/5, he had normal joint stability tests and no additional conditions besides meniscal conditions.  He also had no evidence of arthritis or patellar subluxation on imaging and he used no assistive devices.  Repeatedly his impairment from his left knee was not found to be equivalent to the disability of an amputation with prosthetic device.   


Otherwise the findings from the VA examinations are as follows.  

In an April 2013 VA examination the Veteran was diagnosed with status post left knee arthroscopy with residual pain, with the condition worsened since 2008.  Flare-ups impacted the left knee with it becoming swollen, stiff and painful.  
He was unable to sit, stand or walk, aggravating his knee with pain.  Examination of the left knee was 0-70 degrees with pain at 35 degrees flexion but no pain on extension.  There was no change with repetitive motion.  Regarding meniscal conditions, he had a history of meniscal tear with frequent episodes of joint locking and pain and frequent episodes of joint effusion.  The Veteran had a meniscectomy in 2009.  He reported residuals of constant instability and pain which limited activities.  The knee pain was associated with flare-ups and repetitive use.  The impact of any ability to work would be that he would have to avoid squatting and any excessive strain pattern of the left knee.  

The February 2015 VA examination of the left knee revealed the Veteran to complain that it is painful and unstable with any sort of running or long walks with flareups at the left knee surgical site with the knee swelling and very painful.  The knee would be very painful and stiff and would buckle occasionally on standing.  His range of motion was 0-115 degrees with pain at 115 degrees flexion but none on extension.  He had no change with repetition.  He had functional loss of pain on movement and less movement than normal.  He had pain on palpation.  He had a history of meniscal conditions of left side meniscal tear, frequent episodes of joint pain, locking and effusion.  He had a history of meniscectomy in 2009 with residuals of being unable to walk or go on long walks without severe long lasting pain.  The functional impact was limited ability to walk, run, kneel or squat without pain.  Although he had contributing factors of pain, weakness, fatigability and incoordination; and additional limitation of function during flare-ups or repeated use over time, the additional loss amounted to 0 degrees.  This was described as increased pain, with decreased endurance and inability to stand for long periods, walk far and inability to kneel.  

In the November 2017 VA examination of the left knee he was diagnosed with patellofemoral syndrome with chronic residuals of arthroscopic knee repair of left meniscal tear.  His history included pain and some occasional instability and swelling with walking.  The effects from flare-ups and repeated use over time included difficulty running, squatting, bending and standing for a long time.  His left knee range of motion was normal 0 to 140 degrees, without pain including on passive motion.  There was no pain on examination.  There was no additional loss of motion after three repetitions.  He had tenderness on palpation of the medial knee, with left knee functional loss due to pain and incoordination with flare-ups or repeated over time.  The exam was not during a flare-up.  Additional factors contributing to his disability was disturbance of locomotion and interference with walking and standing a long time.  He had a meniscal condition of frequent episodes of mild joint pain once a week.  He had frequent pain in the left knee with a history of meniscal surgery with residuals in 2009.  His residuals were of pain with no other pertinent findings.  His functional impact was difficulty running, squatting, bending, standing for long times.  He was deemed able to do light physical and sedentary work due to his diagnosis of left knee patellofemoral syndrome.  

Entitlement to an initial rating higher than 10 percent for chronic left knee disability prior to February 4, 2015 

Having reviewed the evidence, the Board finds that an initial rating of 20 percent disabling is warranted for the left knee disability for the period prior to February 4, 2015.  The findings from the July 2010 ER record with a history of pain, swelling and buckling with findings of click on motion and MRI findings suggestive of re-injury to the meniscus are consistent with a dislocated semilunar cartilage with frequent episodes of locking, pain and effusion, which warrants a 20 percent rating under DC 5258.  

Likewise the findings from the April 2013 VA examination suggest symptoms more closely resembling the 20 percent rating under DC 5258.  This examination described flare-ups impacting the left knee with it becoming swollen, stiff and painful.  The examination disclosed a history of meniscal tear with frequent episodes of joint locking and pain and frequent episodes of joint effusion since the 2009 meniscectomy.  Additionally, the April 2013 VA examinations showed pain on flexion at 35 degrees, which is close to the 30 degrees restriction meeting the critiera for a 20 percent rating for limited flexion under DC 5260.  This further supports entitlement to a 20 percent rating for the left knee disability from initial entitlement.  These findings are also consistent with the criteria for a 20 percent rating under DC 5257 for moderate recurrent subluxation or lateral instability.  

Although an initial 20 percent rating is warranted prior to February 4, 2015, the evidence does not support a rating in excess of this amount.  This is the only and maximum allowable rating under DC 5258.  There is no evidence of tibia-fibula impairment with marked knee or ankle disability which would meet the criteria for a 30 percent rating under DC 5262. Further no ankyloses is evident, so a higher rating under DC 5256 is not for application.  Of note the April 2013 VA examination showed fully normal tests of muscle strength, normal joint stability tests and no additional conditions besides meniscal conditions.  The Veteran did not report instability at this examination.  He also had no evidence of ankyloses, arthritis or patellar subluxation on imaging and he used no assistive devices.  

Nor does the evidence suggest that even with flare-ups and pain on motion, that his left knee motion is limited to 15 degrees flexion which would warrant a 30 percent rating under DC 5260.  As far as the extension, this is shown to be fully normal and painless and does not even approach a compensable rating under DC 5261.  Thus a higher rating is not warranted based on motion loss, even with considering pain on motion and functional restrictions including on flare-ups and repeated use.  

In sum an initial rating of 20 percent but no more is warranted for the left knee disability for the period prior to February 4, 2015 under DC 5258.  

Entitlement to an initial rating higher than 20 percent for chronic left knee disability as of February 4, 2015 

As for the period beginning February 4, 2015, the evidence continues to show that the left knee disability remains no more than 20 percent disabling.  As with the April 2013 VA examination, the examinations of the left knee in February 2015 and December 2017 continued to show fully normal tests of muscle strength, normal joint stability tests and no additional conditions besides meniscal conditions.  He also had no evidence of ankyloses, arthritis or patellar subluxation on imaging and he used no assistive devices.  Thus a rating in excess of 20 percent is not warranted under DCs 5256, 5257, 5262.  

As for limited motion, the February 2015 and December 2017 VA examinations fail to show that even with flare-ups and pain on motion, that his left knee motion is limited to 15 degrees flexion which would warrant a 30 percent rating under 
DC 5260.  To the contrary his flexion was repeatedly shown on examinations to not even be restricted to a compensable rating, even with considering pain on motion and functional restrictions including on flare-ups and repeated use.  As with the April 2013 examination, his extension is repeatedly shown to be fully normal and painless and does not nearly approximate a compensable rating under DC 5261.  

Thus in sum, a rating in excess of 20 percent disabling is not warranted for the left knee disability as of February 4, 2015. 

Lumbar Spine-Analysis  

The present appeal includes the issue of entitlement to an increased rating for the Veteran's service-connected lumbar spine disorder.  For the initial rating period the lumbar spine disability has been rated at 10 percent under 38 C.F.R. § 4.71a, 
DC 5299-5237 under the General Formula for Diseases and Injuries of the Spine for noncompensable limitation of motion due to pain.  For the initial rating period from May 19, 2015, the lumbar spine disability has been rated at 40 percent under 38 C.F.R. § 4.71a, DC 5237 under the General Formula for Diseases and Injuries of the Spine for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. 

Under the General Rating Formula of Diseases and Injuries of the Spine, a 
10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 
80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

At the outset, the Board notes that no post-service medical records showing treatment for back issues are of record.  

The Veteran underwent VA examinations of the lumbar spine during the pendency of this appeal in April 2013, February 2015 and in December 2017.  Some of the findings remained unchanged in these examinations.  Specifically tests of muscle strength were repeatedly normal at 5/5, he had normal 2/2 reflexes and no evidence of guarding or spasm.  Straight leg raise was repeatedly normal.  He also had normal sensory examination with no evidence of radicular or other neurological manifestations and he had no evidence of intervertebral disc syndrome, fracture or ankyloses.  He used no assistive devices.  Repeatedly his impairment from his lumbar spine was not found to be equivalent to the disability of an amputation with prosthetic device.   

Otherwise the findings from the VA examinations are as follows.  

In an April 2013 VA examination the Veteran was diagnosed with lumbar DJD with onset in 1996 and pain and stiffness in the low back, worsened with shooting down his legs.  Flare-ups happened once or twice a week making it had to do normal activities such as lifting, bending and sitting.  His range of motion was 90 degrees flexion with pain at 80 degrees.  The rest of his motions (extension, left-right lateral flexion, and left-right rotation) all at 30 degrees.  These had pains at the ends of motion.  All his motions were unchanged by repetitive use.  Functional loss was due to pain on movement.  His combined motion was 230 degrees when adding painful 80 degrees flexion to the rest of the ranges of motion which were all 30 degrees.  He had no pain on palpation.  His posture and gait were normal.  He had thoracolumbar pain associated with movement, flare-ups and/or repetitive use.  As far as any additional limitations of motion due to such issues of flare-ups and repetitive use, the examiner would be resorting to mere speculation to offer any additional range of motion limitations.  His functional impairment on his ability to work was to avoid lifting over 50 pounds from floor to waist.  

The report of a February 2015 VA examination diagnosed DDD of the lumbar spine.  He reported flare-ups which he treated with Motrin and heat, and lying on the floor.  On examination he had 70 degrees flexion (with pain here) and the rest of his motions at 30 degrees.  He had pain at the ends of flexion and extension only.  All his motions were unchanged by repetitive use.  His combined motion was 
220 degrees when adding 70 degrees flexion to the rest of the ranges of motion which were all 30 degrees, and were only painful at the ends.  Functional loss was less movement than usual due to pain on movement.  He had tenderness/pain on palpation of the thoracolumbar spine, localized tenderness to palpation of his joints and/or soft tissue of the thoracolumbar spine, specifically the lumbar paraspinal muscles.  Posture was within normal limits.  As for contributing factors of pain, weakness, fatigue and/or incoordination he had additional limited motion of approximately 30 degrees flexion on repetitive use or flare-ups.  He had increased pain and decreased pain.  The estimated additional loss was based on the Veteran's report.  The functional impact on his ability to work was limited ability to do activities requiring full or repetitive bending, lifting and manipulation of objects requiring force.  

In November 2017 the Veteran underwent VA examination of the DDD of the lumbar spine, with intermittent pain on overuse.  He had flare-ups with sharp pain of the upper and lower back and functional loss with mild limitations in lifting and occasionally with bending or sitting for long periods of time.  His range of motion was all normal with 90 degrees flexion and 30 degrees for the rest of the motions.  There was no pain on motion or on weight bearing.  His combined motion was 
240 degrees.  He had mild pain with tenderness to palpation of the lumbar spine and no pain on passive motion.  Some functional loss was present with repeated use over a period of time secondary to pain only.  The examiner was unable to describe the loss in terms of range of motion loss because it would be speculative.  The exam was not during a flare-up.  He had interference with standing but no other additional factors contributing to disability.  His functional impairment on his ability to work was mild limitation on lifting and occasionally with bending or sitting long periods.  Lifting was limited to 50 pounds or less.  He could only perform light physical and sedentary work due to back symptoms.

Having reviewed the evidence, the Board finds that an initial rating in excess of 
10 percent disabling is not warranted for his lumbar spine disability.  Although his limited motion, particularly in the earlier VA examinations of 2013 and 2015, met the criteria for a 10 percent rating, a rating in excess of this is not met even with consideration of pain on motion and functional restrictions including on flare-ups and repeated use.  His motion is not shown to be limited to 60 degrees or less flexion and the combined motions are not shown to be limited to 120 degrees or less.  Thus a 20 percent rating is not shown under the General Formula based on limited motion.  

Furthermore, the evidence in the VA examinations fails to show that the Veteran suffers from intervertebral disc syndrome, nor are there any neurological manifestations shown to be attributable to the lumbar spine disorder.  Thus the portions of the General Formula governing intervertebral disc syndrome, including the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and the provisions directing separate ratings for neurological manifestations are not for application.  

Additionally the Veteran is not shown to have evidence of spinal fracture or ankyloses, thus a rating in excess of 10 percent is not warranted under the General Formula on this basis.  

In sum, even with consideration of pain on motion and functional restrictions, including on flare-ups and repeated use, the Veteran's lumbar spine disability is not shown to exceed the criteria for a 10 percent rating from initial entitlement.  


TDIU

As the Board's decision to grant a TDIU constitutes a complete grant of the benefits sought on appeal with regard to such aspect of the Veteran's appeal. 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, the impairment must be so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

As of this decision, the Veteran is service-connected for the following disabilities with the following disability ratings assigned: Migraines (50%); left knee patellofemoral syndrome (20%); cervical spine C6 strain (10%); right shoulder chronic tendonitis (10%); lumbar spine DDD (10%); tinnitus (10%); right carpal tunnel syndrome (10%); left carpal tunnel syndrome (10%); right tarsal tunnel syndrome (10%); left tarsal tunnel syndrome (10%).  Also service connected but rated at 0% are the following: TMJ; right knee patellofemoral syndrome; right elbow epicondylitis; left 5th finger (pinky) fracture; right 5th finger (pinky) fracture; right toe hallux limitus; sensorineural hearing loss; atrioventricular block; scars of the left wrist, right wrist and left knee; folliculitis and xerosis of the bilateral heels. 

The 90 percent rating has been in effect from February 4, 2015.  Prior to that date, a combined 80 rating was in effect during the pendency of this claim beginning January 1, 2010 initial entitlement.  Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a) for TDIU throughout the pendency of this claim.

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

The question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The evidence reflects that the Veteran is retired from the military, where he spent most of his working career.  His service personnel records show that he entered service as a high school graduate and had pre-service experience as a salesman and iron worker.  He was a pilot for nearly 20 years while in service, with training that included Officer Candidate School.  He was also an avionics technician in service.  
See DPRIS response, 141 pg. SPRs at pgs. 41-51, 58, 83.  

Post service he is not shown to have obtained employment after his retirement from service.  

Medical evidence pertaining to TDIU includes portions of an April 2013 VA examination, which addition to examining the service-connected knee and lumbar spine disabilities on appeal, addressed other service-connected disabilities, with pertinent findings regarding the functional impact of these disorders on his ability to obtain and maintain gainful employment.  Among them were findings regarding a cervical spine disorder where he could not stretch his arms without pain radiating down the arms.  The impact on his ability to work was that he must avoid prolonged sitting at work and avoid overhead work.  Headaches had no impact on his ability to work.  Bilateral carpal tunnel syndrome caused numbness, pins and weakness and impacted his ability to work to limit all gripping and keyboard activities.  

Multiple VA examinations done in February 2015 also addressed other service-connected disabilities, with pertinent findings regarding the functional impact of these disorders on his ability to obtain and maintain gainful employment.  In regards to an elbow disorder he had limited ability to do activities requiring heavy or repetitive lifting, pushing, pulling, or manipulating heavy objects such as on an assembly line or loading or unloading vehicles or stocking shelves.  There was no impact on his ability to work from service-connected temporomandibular joint capsulitis disorder (TMJ), a hand disorder, a heart disorder, a peripheral neuropathic disorder and skin and scar disorders.  His hearing loss and tinnitus impacts on employment were that tinnitus affected his concentration and hearing loss required him to ask others to repeat themselves and difficulty with breakdown noise.  His shoulder disorder impacted his ability to work with limited ability to perform activities with repetitive or heavy lifting, manipulation of heavy objects or using his arm above his shoulder.  His foot disorder's impact on his ability to work was limitation of his ability to stand and walk for long periods.  His cervical spine disorder's impact on his ability to work was limited ability to perform activities that require repetitive turning or bending the neck and keeping his neck in fixed position for long periods of time without pain.  His hearing loss's impact was that it would be difficult for him to understand others.  He would be able to hear others but not always be able to understand what's being said because he will miss parts of words.  

In addition to the individual examinations, the Veteran underwent a VA examination in February 2015 for the purpose of obtaining an opinion on TDIU.  The examiner reviewed the conflicting medical evidence and provided the following opinion:  Migraine headaches condition affects ability of claimant to perform both sedentary and physical activities employment in that, during severe headaches, he is incapacitated and unable to function/work.  Left patellofemoral syndrome status post arthroscopic repair affects his ability to perform physical activities of employment in that it limits his ability to stand for long period without pain, to walk far without pain, and to kneel and crawl without pain. It does not affect his ability to perform sedentary activities of employment.  Right shoulder tendonitis does not affect his ability to perform sedentary activities of employment.  It affects his ability to perform physical activities of employment in that it limits his ability to use his right arm for heavy lifting, for repetitive lifting, pushing, and pulling, and for activities requiring use of the arm above the level of the shoulders.  

The February 2015 examiner further opined that cervical spine strain limits his ability to perform sedentary and physical activities of employment in that it limits his ability to sit for long periods with his head in one position, such as at a computer screen, without pain, necessitating frequent breaks; and limits his ability to perform activities requiring him to move his head such as in looking up (or "forward" while lying prone), down, and from side to side repetitively.  The examiner also opined that degenerative disc disease of lumbar spine limits his ability to perform physical activities in that it limits his ability to bend and to lift repetitively or with force, as well as his ability to perform activities requiring repetitive twisting and bending, and prolonged sitting in one position without frequent breaks.

The February 2015 examiner opined that bilateral carpal tunnel syndrome status post right and left release affects his ability to perform sedentary and physical activities of employment in that it limits his ability to type/use a keyboard for long periods, and to perform repetitive activities that involve lifting, grasping, pushing, or manipulating objects such as tools with his right and left hands.  However the examiner opined that bilateral tarsal tunnel syndrome does not affect his ability to perform physical or sedentary activities of employment.  

The February 2015 examiner opined that right epicondylitis does not affect his ability to perform sedentary activities of employment.  It affects his ability to perform physical activities of employment in that it limits his ability to use his right arm for activities requiring repetitive pronation and supination of the right forearm, repetitive lifting, pushing, and pulling, and use of heavy tools with the right arm.  The examiner also opined that fracture right and left fingers does not affect his ability to perform sedentary activities of employment.  It affects his ability to perform physical activities of employment in that it limits his ability to grip, lift and manipulate heavy objects with his left hand without pain.

The February 2015 examiner opined that disabilities of right toe hallux limitus, atrioventricular block--first degree, scars of the left knee and both wrists, folliculitis and xerosis of both heels do not affect his ability to perform physical or sedentary activities of employment.

The February 2015 examiner took into account the medications required to treat the VA-established diagnoses when providing the above opinions.

Later in December 2015 after review of the Veteran's claims file, a VA medical opinion was obtained further commenting on the impact of the Veteran's service connected disorders on his ability to obtain and maintain employment.  Taking into consideration his service-connected migraine headaches, lumbar spine degenerative disc disease, cervical spine disc disease, right shoulder chronic tendonitis, left meniscus tear, right and left carpal tunnel syndrome, right and left tarsal tunnel syndrome, tinnitus, first degree atrioventricular block, right patellofemoral syndrome, right lateral epicondylitis, right and left fifth finger fracture, sensorineural hearing loss, left and right wrist surgical scar, left knee surgical scar, right toe hallux limits, folliculitis, bilateral heels xerosis and left side temporomandibular joint capsulitis.  The examiner stated that the Veteran may have difficulty maintaining employment that requires prolonged standing, walking, kneeling, squatting, heavy lifting pushing or pulling, repetitive motions that require working above shoulder level and repetitive turning or bending of the neck. 

The December 2015 examiner noted that when the Veteran experiences a severe migraine if will affect his ability to work for approximately 1 day per event see examination notes: "Headaches: More than once a month lasting less than 1 day and prostrating".  The examiner noted no evidence that the Veteran has intractable migraines that would prevent employability.  The examiner conceded that information on the Veteran's knowledge and education was not available for review, therefore the examiner cannot make an objective and informed opinion concerning his ability to acquire and maintain gainful employment based on education, knowledge or skill.  The December 2015 examiner concluded  based, on training and clinical experience that, the Veteran's service connected condition may impact the Veterans ability to perform activity, such as prolonged standing, walking, kneeling, squatting, heavy lifting pushing or pulling, repetitive motions that require working above shoulder level and repetitive turning or bending of the neck.  However the examiner stated that the conditions do not preclude the veteran from performing sedentary labor. 

Taking into consideration his service-connected migraine headaches, lumbar spine degenerative disc disease, cervical spine disc disease, right shoulder chronic tendonitis, left meniscus tear, right and left carpal tunnel syndrome, right and left tarsal tunnel syndrome, tinnitus, first degree atrioventricular block, right patellofemoral syndrome, right lateral epicondylitis, right and left fifth finger fracture, sensorineural hearing loss, left and right wrist surgical scar, left knee surgical scar, right toe hallux limits, folliculitis, bilateral heels xerosis and left side temporomandibular joint capsulitis.  The examiner stated that the Veteran may have difficulty maintaining employment that requires prolonged standing, walking, kneeling, squatting, heavy lifting pushing or pulling, repetitive motions that require working above shoulder level and repetitive turning or bending of the neck. 

Having reviewed the evidence, the Board finds that it is in equipoise as to whether the Veteran is precluded from substantial gainful employment.  The medical evidence clearly establishes that the Veteran's multiple service-connected disabilities preclude all forms of physical labor.  This is repeatedly shown in the above discussed VA examinations showing that orthopedic problems affecting his upper and lower extremities are shown to restrict activities such as prolonged standing, walking, kneeling, squatting, heavy lifting pushing or pulling, repetitive motions that require working above shoulder level and repetitive turning or bending of the neck.  The conclusions made by the TDIU examiners in February 2015 and December 2015 likewise were in agreement that the Veteran would essentially be restricted from performing employment requiring such activities.  Thus the Board finds the preponderance of the evidence shows that his multiple orthopedic disabilities preclude employment involving physical labor.

As for sedentary employment, the evidence is in equipoise as to whether he is precluded from it.  The Board notes that the opinions of the TDIU examiners in February 2015 and December 2015 were that the Veteran's multiple service connected disabilities do not preclude him from working a sedentary job.  However it appears these examiners did not consider the full evidence including the findings from VA audiological examinations which included opinions that the Veteran's hearing loss and tinnitus impacted him occupationally by affecting his ability to understand people and impacts on his concentration.   

The Board notes that VA has not specifically defined sedentary employment.  However, other sources may be looked to for some guidance.  Specifically, the Department of Labor states that sedentary work involves:

Exerting up to 10 pounds of force occasionally (Occasionally: activity or condition exists up to 1/3 of the time) and/or a negligible amount of force frequently (Frequently: activity or condition exists from 1/3 to 2/3 of the time) to lift, carry, push, pull, or otherwise move objects, including the human body. Sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time. Jobs are sedentary if walking and standing are required only occasionally and all other sedentary criteria are met.

DEPARTMENT OF LABOR, DICTIONARY OF OCCUPATIONAL TITLES, Appendix C.IV.c, available at http://www.occupationalinfo.org/appendxc_1.html#STRENGTH (last visited Feb. 9, 2018).

Further the Board notes that that some of the findings on VA examination regarding certain service-connected disabilities show functional impacts that would significantly affect his ability to perform sedentary work.  In particular the Veteran's cervical spine disability was described by the February 2015 examiner as limiting his ability to perform sedentary and physical activities of employment in that it limits his ability to sit for long periods with his head in one position, such as at a computer screen, without pain, necessitating frequent breaks; and limits his ability to perform activities requiring him to move his head such as in looking up (or "forward" while lying prone), down, and from side to side repetitively.  

In addition to the cervical spine disability, the February 2015 examiner opined that bilateral carpal tunnel syndrome affects his ability to perform sedentary and physical activities of employment in that it limits his ability to type/use a keyboard for long periods, and to perform repetitive activities that involve lifting, grasping, pushing, or manipulating objects such as tools with his right and left hands.  Likewise although not fully disabling, his headache disorder is opined to preclude employment of any kind during periods of flare-ups, which according the findings from the February 2015 examiner, take place once a month and last one day.  Additionally, although not shown to preclude employment, the hearing loss and tinnitus disabilities would be a negative impact on both active and sedentary employment due to the issue with understanding what others are saying and impacts on concentration.   

Taking all these factors in consideration the Board finds that in particular the impacts from the Veteran's cervical spine disorder, carpal tunnel syndrome, hearing loss and tinnitus, when considered with all the other service-connected disabilities that otherwise impair function, preclude sedentary employment, even when considering the Veteran's training and educational level.  In addition to precluding him from returning to his former career as a pilot, these disorders would presumably impact the Veteran's ability to work in office environments and other sedentary positions to include computer work.  His carpal tunnel syndrome would also preclude his ability to use his hands repetitively which would preclude other forms of employment requiring repetitive use of his hands.   

Based on the overall evidence, the Board finds that an award of TDIU is warranted.  In so finding, benefit of the doubt has been resolved in the Veteran's favor, consistent with 38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

An initial 20 percent rating, but no higher, for chronic left patellofemoral syndrome status post repair with meniscus tear is granted prior to February 4, 2015.

A rating in excess of 20 percent for chronic left patellofemoral syndrome status post repair with meniscus tear is denied from February 4, 2015.

An initial rating higher than 10 percent for degenerative disc disease of the lumbar spine is denied.

A TDIU is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


